   8:21-cr-00001-BCB-SMB Doc # 16 Filed: 03/08/21 Page 1 of 1 - Page ID # 48



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                          8:21CR1

         vs.
                                                              ORDER ON APPEARANCE FOR
RODNEY LEE CROSBY JR.,                                      SUPERVISED RELEASE VIOLATION

                        Defendant.


         The defendant appeared before the Court on March 8, 2021 for a Detention Hearing regarding
Petition for Offender Under Supervision [3]. Jeffrey Thomas represented the defendant. John Higgins
represented the government.
         The government moved for detention based upon risk of danger. The defendant requested a
detention hearing which was held. The court finds that the defendant failed to meet his burden to
establish by clear and convincing evidence that he will not pose a danger to any other person or to the
community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for
detention is granted as to risk of danger and the defendant shall be detained until further order of the
Court.
         The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.


         IT IS SO ORDERED.


         Dated this 8th day of March, 2021.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
